DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 9/13/2021 has been entered.  
Claims 1, 5, 7-9, 12-14, 16-18, 22, 24-26 and 29-38 are pending.  
Claims 2-4, 6, 10-11, 15, 19-21, 23 and 27-28 are cancelled.  
Claims 1, 5, 7-9, 12-14, 16-17, 29, 31-34 and 37 are allowed.  
Claims 18, 22, 24-26, 30, 35-36 and 38 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Pub. No.: US 20190104536 A1) in view of Choi et al. (Pub. No.: US 20150230234 A1) and Hwang et al. (Pub. No.: US 20210212067 A1), hereafter respectively referred to as Wang, Choi, and Hwang.  
In regard to Claim 18, Wang teaches A method for wireless communications at a base station (BS 1, Para. 26, FIG. 2), the method comprising: transmitting an allocation of uplink resources (The BS 1 transmits first downlink control information (DCI) 102 to the UE 2a. The first DCI 102 indicates a first uplink radio resource for the UE 2a to transmit a first uplink signal.  Para. 26, FIG. 2).  
Wang teaches determining a reallocation of the uplink resources (when the second uplink radio resource has an overlapping part with the first uplink radio resource, the BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a in response to the overlapping part to avoid the transmission collision between the first uplink signal transmitted by the UE 2a and the second uplink signal transmitted by the UE 2b, Para. 31, FIG. 2).  
Wang teaches generating an uplink cancellation indication corresponding to the uplink resources (BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a, Para. 31, FIG. 2) based at least in part on the determining (in response to the overlapping part to avoid the transmission collision, Para. 31, FIG. 2), the uplink cancellation indication indicating a cancellation of a set of communication resources in the time domain and in the frequency domain (if the third DCI 106 including the transmission cancellation information indicates that the radio resources on some PRBs within an OFDM symbol cannot be used for transmitting the first uplink signal, the UE 2a will not use the radio resource on all PRBs within this OFDM symbol, Para. 62, FIG. 2).  
Wang teaches, and wherein generating the uplink cancellation comprises determining a time (once one PRB of the multiple PRBs within one OFDM symbol of the multiple OFDM symbols has belongs to the unavailable radio resource indicated by the transmission cancellation information, Para. 62, FIG. 2) for applying the cancellation (the UE 2a will cancel using the multiple PRBs within this OFDM symbol, Para. 62, FIG. 2).  
Wang teaches transmitting the uplink cancellation indication (BS 1 will transmit third DCI 106, Para. 31, FIG. 2).  
	Wang fails to teach, wherein the uplink cancellation indication comprises a bitmap associated with the set of communication resources in the time domain and frequency domain, each bit of the bitmap corresponding to a respective subset of the set of communication resources, and each bit indicating whether or not cancellation applies to the respective subset of the set of communication resources.  
Choi teaches, wherein the uplink cancellation indication comprises a bitmap (bitmap, Para. 20) associated with the set of communication resources in the time (an eNodeB 106 may use dynamic or semi-persistent scheduling to allocate resources in the time and frequency domain for the devices 102 to transmit UL data, Para. 54, FIG. 1), each bit of the bitmap (bitmap in which each bit, Para. 20) corresponding to a respective subset (each bit corresponds to a subframe, Para. 20) of the set of communication resources (data radio bearers (DRBs), Para. 16), and each bit indicating whether or not cancellation applies to the respective subset of the set of communication resources (a transmission time restriction configuration can be given by a pattern configuration including a bitmap in which each bit set to "1" corresponds to a subframe for which UL transmissions are permitted for the corresponding DRB, Para. 20.  The eNodeB 106 may set the bitmap in each transmission time restriction configuration, Para. 21, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Wang since Choi provides a technique for a bitmap format, which can be introduced into the system of Wang to permit changes in transmission configurations to be efficiently conveyed through a bitmap.  
Wang fails to teach applying the cancellation based at least in part on a time of transmitting the uplink cancellation indication and a time offset for cancellation.  
	Hwang teaches applying the cancellation (transmission for an uplink channel may be halted, Para. 131) based at least in part on a time of transmitting the uplink cancellation indication (after ACK is received, considering the time when ACK is detected, Para. 131) and a time offset for cancellation (after a certain time from the time when ACK is received, Para. 131).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Wang in view of Choi since Hwang provides a technique for determining a time for cancelling a transmission, which can be introduced into the system of Wang in view of Choi to ensure strict temporal accuracy with respect to identifying specific resources for which certain transmissions must be cancelled.  


In regard to Claim 30, Wang teaches An apparatus (BS 1, Para. 26, FIG. 2) comprising: a processor, memory coupled to the processor, and instructions stored in the memory and executable by the processor (BS 1 comprises a storage 11, a transceiver 13 and a processor 15, Para. 68, FIG. 11) to cause the apparatus to: transmit an allocation of uplink resources (The BS 1 transmits first downlink control information (DCI) 102 to the UE 2a. The first DCI 102 indicates a first uplink radio resource for the UE 2a to transmit a first uplink signal.  Para. 26, FIG. 2).  
	Wang teaches determine a reallocation of the uplink resources (when the second uplink radio resource has an overlapping part with the first uplink radio resource, the BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a in response to the overlapping part to avoid the transmission collision between the first uplink signal transmitted by the UE 2a and the second uplink signal transmitted by the UE 2b, Para. 31, FIG. 2).  
(BS 1 will transmit third DCI 106 indicating transmission adjustment information to the UE 2a, Para. 31, FIG. 2) based at least in part on the determining (in response to the overlapping part to avoid the transmission collision, Para. 31, FIG. 2), the uplink cancellation indication indicating a cancellation of a set of communication resources in the time domain and in the frequency domain (if the third DCI 106 including the transmission cancellation information indicates that the radio resources on some PRBs within an OFDM symbol cannot be used for transmitting the first uplink signal, the UE 2a will not use the radio resource on all PRBs within this OFDM symbol, Para. 62, FIG. 2).  
	Wang teaches, and wherein generating the uplink cancellation comprises determining a time (once one PRB of the multiple PRBs within one OFDM symbol of the multiple OFDM symbols has belongs to the unavailable radio resource indicated by the transmission cancellation information, Para. 62, FIG. 2) for applying the cancellation (the UE 2a will cancel using the multiple PRBs within this OFDM symbol, Para. 62, FIG. 2).  
Wang teaches transmit the uplink cancellation indication (BS 1 will transmit third DCI 106, Para. 31, FIG. 2).  
Wang fails to teach, wherein the uplink cancellation indication comprises a bitmap associated with the set of communication resources in the time domain and frequency domain, each bit of the bitmap corresponding to a respective subset of the set of communication resources, and each bit indicating whether or not cancellation applies to the respective subset of the set of communication resources.  
(bitmap, Para. 20) associated with the set of communication resources in the time domain and frequency domain (an eNodeB 106 may use dynamic or semi-persistent scheduling to allocate resources in the time and frequency domain for the devices 102 to transmit UL data, Para. 54, FIG. 1), each bit of the bitmap (bitmap in which each bit, Para. 20) corresponding to a respective subset (each bit corresponds to a subframe, Para. 20) of the set of communication resources (data radio bearers (DRBs), Para. 16), and each bit indicating whether or not cancellation applies to the respective subset of the set of communication resources (a transmission time restriction configuration can be given by a pattern configuration including a bitmap in which each bit set to "1" corresponds to a subframe for which UL transmissions are permitted for the corresponding DRB, Para. 20.  The eNodeB 106 may set the bitmap in each transmission time restriction configuration, Para. 21, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Choi with the teachings of Wang in view of Chen since Choi provides a technique for a bitmap format, which can be introduced into the system of Wang in view of Chen to permit changes in transmission configurations to be efficiently conveyed through a bitmap.  
Wang fails to teach applying the cancellation based at least in part on a time of transmitting the uplink cancellation indication and a time offset for cancellation.  
Hwang teaches applying the cancellation (transmission for an uplink channel may be halted, Para. 131) based at least in part on a time of transmitting the uplink (after ACK is received, considering the time when ACK is detected, Para. 131) and a time offset for cancellation (after a certain time from the time when ACK is received, Para. 131).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hwang with the teachings of Wang in view of Choi since Hwang provides a technique for determining a time for cancelling a transmission, which can be introduced into the system of Wang in view of Choi to ensure strict temporal accuracy with respect to identifying specific resources for which certain transmissions must be cancelled.  


Claims 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Hwang, and further in view of Gaal et al. (Pub. No.: US 20120113917 A1), hereafter referred to as Gaal.  
In regard to Claim 22, as presented in the rejection of Claim 18, Wang teaches uplink resources.  
	Wang fails to teach the respective subset of the communication resources corresponding to each bit of the bitmap corresponds to uplink resources of an uplink/downlink TDD configuration.
 	Gaal teaches the respective subset of the communication resources corresponding to each bit of the bitmap corresponds to uplink resources of an uplink/downlink TDD configuration (intra-subframe location of muted resource elements is indicated by a 16-bit bitmap, and this signaling is common for FDD and TDD CSI-RS configurations, Para. 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal with the teachings of Wang since Gaal provides a technique for conveying detailed information of resources for TDD communications, which can be introduced into the system of Wang to permit compatibility of handoff processes with TDD protocols involving sufficient conveyance of indications for TDD resources.  

In regard to Claim 25, as presented in the rejection of Claim 18, Wang teaches a UE.  
	Wang fails to teach determining the time for applying cancellation is based at least in part on an uplink/downlink time division duplex (TDD) configuration.
 	Gaal teaches determining the time for applying cancellation is based at least in part on an uplink/downlink time division duplex (TDD) configuration (intra-subframe location of muted resource elements is indicated by a 16-bit bitmap, and this signaling is common for FDD and TDD CSI-RS configurations, Para. 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gaal with the teachings of Wang since Gaal provides a technique for conveying detailed information of resources for TDD communications, which can be introduced into the system of Wang in view of Lindstrom to permit compatibility of handover processes with TDD protocols involving sufficient conveyance of indications for TDD resources.  


Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Hwang, and further in view of Lindstrom et al. (Pub. No.: US 20100040022 A1), hereafter referred to as Lindstrom.  
In regard to Claim 24, as presented in the rejection of Claim 18, Wang teaches a method.  
	Wang fails to teach the time offset for cancellation is based at least in part on a UE capability.  
Lindstrom teaches the time offset for cancellation is based at least in part on a UE capability (The mobility management entity 12 triggers handover by sending the mobile device 16 a handover message that designates the determined start time tstart as the start time for the handover. The mobile device 16 executes the handover at the designated start time to generally align handover execution with the random access procedure.  Para. 19, FIG. 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lindstrom with the teachings of Wang since Lindstrom provides an offset technique for ensuring proper timing of handover, which can be introduced into the system of Wang to ensure a proper interval of time is implemented as needed for executing handover steps.  


Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Hwang, and further in view of Tseng (Pub. No.: US 20160080969 A1), hereafter referred to as Tseng.  
In regard to Claim 26, as presented in the rejection of Claim 18, Wang teaches a method.  
	Wang fails to teach transmitting, to a UE, an uplink grant comprising communication resources associated with the uplink cancellation indication, the uplink grant indicating to the UE to ignore at least a portion of the uplink cancellation indication.  
Tseng teaches transmitting, to a UE, an uplink grant comprising communication resources associated with the uplink cancellation indication (indication of a grant for transmission of new data on any UL-SCH, Para. 176.  UL grant(s) in this subframe can accommodate all pending data available for transmission, Para. 177.  T-RPT index is 7 bits in both D2D Grant and SA for both Mode 1 and Mode 2, Mode 1 grant refers to the next instance of SA resource pool, Para. 337—338.  UE may receive a D2D grant 2, Para. 412, FIG. 18), the uplink grant indicating to the UE to ignore at least a portion of the uplink cancellation indication (UE should ignore, discard, or overwrite the previously received D2D grant 1, Para. 412, FIG. 18).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tseng with the teachings of Wang since Tseng provides a technique for using a later received control message by overwriting a previously received control message for a specific period, which can be .  


Claims 35-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Hwang, and further in view of Chae et al. (Pub. No.: US 20180139011 A1), hereafter referred to as Chae.  
In regard to Claim 35, as presented in the rejection of Claim 18, Wang teaches a method.  
	Wang fails to teach transmitting the uplink cancellation indication in group-common downlink control information.  
	Chae teaches transmitting the uplink cancellation indication in group-common downlink control information (the cancellation possibility field of a resource allocation information transfer message, and transfers the resource allocation information transfer message to each of the HARQ managers 21, 22 and 23, Para. 129).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chae with the teachings of Wang since Chae provides a technique for cancelling based on priority, which can be introduced into the system of Wang to ensure uplink resource utilizations are cancelled appropriately based on priority indicated for certain data.  

In regard to Claim 36, as presented in the rejection of Claim 18, Wang teaches a method.  
	Wang fails to teach transmitting a physical downlink control channel transmission based at least in part on a radio network temporary identifier associated with an uplink cancellation indication configuration.  
	Chae teaches transmitting a physical downlink control channel transmission based at least in part on a radio network temporary identifier associated with an uplink cancellation indication configuration (BU 10 performs new resource allocation, a UL DCI has the temporary C-RNTI value of the corresponding UE 40 as an RNTI value, Para. 146.  HARQ manager 21, 22 or 23 transmits the new resource allocation, received from the BU 10, to the UE 40, Para. 147).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chae with the teachings of Wang since Chae provides a technique for cancelling based on priority, which can be introduced into the system of Wang to ensure uplink resource utilizations are cancelled appropriately based on priority indicated for certain data.  


Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Choi, Hwang, and further in view of McBeath et al. (Pub. No.: US 20090109914 A1), hereafter referred to as McBeath.  
In regard to Claim 38, as presented in the rejection of Claim 30, Wang teaches an apparatus.  

	McBeath teaches the time offset for cancellation is based at least in part on a UE capability (slow retransmissions depending on its requirements and the capabilities of the mobile stations, Para. 40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McBeath with the teachings of Wang in view of Choi and Hwang since McBeath provides a technique for transmissions related to mobile station capabilities, which can be introduced into the system of Wang to ensure transmission arrangements and timings re performed appropriately based on the capabilities of mobile stations.  


Allowable Subject Matter
Claims 1, 5, 7-9, 12-14, 16-17, 29, 31-34 and 37 are allowed.


Response to Arguments
I. Argument for the Claim Rejections under 35 USC § 103
Applicant’s arguments, see pages 10-11, filed 9/13/2021, with respect to the Claim Rejections under 35 USC § 103 of Claims 1 and 29 have been fully considered and are persuasive.  The Claim Rejections under 35 USC § 103 of Claims 1 and 29 have been withdrawn. 


Applicant's arguments filed 9/13/2021 with respect to the Claim Rejections under 35 USC § 103 of Claims 18 and 30 have been fully considered but they are not persuasive.  Page 12 of the Remarks presents the argument that Therefore, for at least these reasons, amended independent claim 18 is allowable over any combination of Wang, Chen, Choi, Gaal, Yang, Tseng, Lindstrom, and Chae. Amended independent claim 30 includes features similar to those of amended independent claim 18 and is likewise allowable for at least similar reasons.  This argument is not persuasive.  The limitations introduced by the amendment of Claims 18 and 30, which are not taught by Wang and Choi, are taught by Hwang et al. (Pub. No.: US 20210212067 A1).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takeda et al. (Pub. No.: US 20180212742 A1) teaches generating the uplink cancellation comprises determining a time for applying the cancellation based at least in part on a time of transmitting the uplink cancellation indication and a time offset for cancellation (the user terminal stops the PUCCH SCell by subframe n+8 after the user terminal receives a PUCCH SCell deactivation command in subframe n, Para. 65, FIG. 5A).  

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-8-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477